 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   BRIAN DELANEY
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 17-CR-00077
12
                                   Plaintiff,            STIPULATION REGARDING EXTENSION OF
13                                                       TIME FOR GOVERNMENT TO FILE EXHIBITS
                            v.                           UNDER PRETRIAL ORDER
14
     DAVID BRUCE,                                        DATE: February 5, 2019
15                                                       TIME: 1 p.m.
                                  Defendant.             COURT: Hon. Dale A. Drozd
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      As set forth the Pretrial Order in the above-referenced matter, the Government’s exhibit
21
     list and exhibit binder were due on January 16, 2019.
22
            2.      At the trial confirmation hearing on January 7, 2019, trial in this case was rescheduled
23
     from January 2, 2019 to February 5, 2019.
24
            3.      The parties agree and stipulate, and request that the Court grant the Government an
25
     extension to the Pretrial Order with respect to the exhibit list and exhibit binder. The government shall
26
     now file its exhibit list and exhibit binder on January 29, 2019 at 4pm.
27
            IT IS SO STIPULATED.
28

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1
     Dated: January 16, 2019                        MCGREGOR W. SCOTT
 2                                                  United States Attorney
 3
                                                    /s/ VINCENZA RABENN
 4                                                  VINCENZA RABENN
                                                    Assistant United States Attorney
 5

 6
     Dated: January 16, 2019                        /s/ Marshall Hodgkins
 7                                                  Marshall Hodgkins
 8                                                  Counsel for Defendant
                                                    DAVID BRUCE
 9

10

11

12                                            ORDER
     IT IS SO ORDERED.
13

14
       Dated:    January 16, 2019
                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     2
      PERIODS UNDER SPEEDY TRIAL ACT
